Citation Nr: 1503697	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  10-11 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim for service connection for an acquired psychiatric disorder, to include diagnoses of posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Whether new and material evidence has been received with respect to a claim for service connection for hemorrhoids.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a rash affecting the wrist and right lower extremity.  

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 1980 and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has been transferred to the Nashville, Tennessee RO.    

The RO characterized the issue of service connection for a rash and knee disabilities as petitions to reopen for new and material evidence.  However, careful review of the previously denied claim shows that the rash was clinically assessed as tinea circinate or dermatophytosis.  The current medical records show a diagnosis of dermatitis.  Similarly, the current medical records show a new knee diagnosis of osteoarthritis.  The Board considers these new diagnoses to be a separate disability than those considered in the previously denied claims.  Consequently, the claimed skin rash and knee disabilities are not subject to prior final decisions.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  The skin rash and knee issues are appropriately characterized as service connection issues as listed on the title page.  

In his February 2010 substantive appeal, the Veteran requested a Board hearing.  He withdrew his hearing request in June 2011.  

Review of the Virtual VA electronic folder (efolder) includes the Informal Hearing Presentation.  No other pertinent evidence that is not already associated with the paper claims folder is found within the electronic records.  

The issues of service connection for a skin rash, left and right knee disabilities and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By January 2000 and March 2005 RO decisions, the RO denied service connection for posttraumatic stress disorder and depression, respectively; the Veteran did not perfect a timely appeal for either decision.  

2.  The evidence received since the March 2005 rating decision does not relate to an unestablished fact necessary to substantiate the psychiatric disorder claim and does not raise a reasonable possibility of substantiating the claim.  

3.  In a December 1998 statement of the case, the RO denied service connection for hemorrhoids; the Veteran did not perfect a timely appeal.

4.  The evidence received since the December 1998 statement of the case does not relate to an unestablished fact necessary to substantiate the hemorrhoid claim and does not raise a reasonable possibility of substantiating the hemorrhoid claim.  

5.  The Veteran's hearing loss is not attributable to his period of military service.

6.  Hypertension did not have its clinical onset in service and is not otherwise related to active duty; hypertension was not exhibited within the first post service year.

CONCLUSIONS OF LAW

1.  January 2000 and March 2005 rating decisions denying service connection claims for PTSD and depression, respectively, are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).

2.  The Veteran has not submitted new and material evidence to reopen his claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The December 1998 statement of the case denying a service connection claim for hemorrhoids is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014).

4.  The Veteran has not submitted new and material evidence to reopen his claim for service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

6.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a February 2009 letter sent to the Veteran; including notice about the information and evidence to substantiate the previously denied claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, private medical records, and statements from the Veteran.  

The Veteran was not afforded VA examinations for any of his claims.  Because the Veteran's petitions to reopen claims for an acquired psychiatric disorder and hemorrhoids are presently denied, VA's duty to assist has not attached and there is no basis upon which to direct a medical examination.  38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (Holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

For the claimed hypertension and hearing loss, VA examinations are not necessary.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case). The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this instance, the lay and medical evidence does not show a nexus to service for hypertension or hearing loss.  This is so even considering the low nexus standard for triggering VA's duty to provide an examination in service connection claims.  Locklear, supra.  STRs do not show treatment for hypertension or hearing loss.  (The Board notes that STRs reflect treatment for otitis, but suggest that it was an acute disorder).  The clinical evaluations taken in March 1991 and approximately a year after separation in May 1992 included normal audiometry and blood pressure readings.  Hypertension and hearing loss only became manifest several years after service.  The Veteran has not provided lay reports identifying an in-service event, injury, or disease that was not recorded in STRs to which these disabilities may be related.  He has not provided lay reports about a continuity of symptomatology beginning in service for these disabilities.  The lay and medical evidence does not otherwise indicate a nexus to service for these disabilities.  Without any lay or medical evidence of nexus, a VA examination is not necessary for these claims, even under the low standard for purposes of triggering VA's duty to provide an examination.  McLendon, supra.; Locklear, supra.; Waters, supra.; 38 C.F.R. § 3.159(d).    

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  


II.  Petitions to reopen for new and material evidence

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

Acquired psychiatric disorder

The Veteran seeks service connection for an acquired psychiatric disorder.  The Board construes this claim broadly to incorporate posttraumatic stress disorder (PTSD) in addition to depression and anxiety diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claim for PTSD was last finally denied in a January 2000 RO decision.  The claim for depression was last finally denied in a March 2005 RO decision.  The Veteran did not file a notice of disagreement, nor did he submit new and material evidence within the remaining appeal period for either decision.  The RO's January 2000 and March 2005 denials are therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Previously considered service treatment records (STRs) include numerous reports of anxiety and similar psychological symptoms.  (STRs from August 1978, November 1978, January 1979, and November 1990).  August 1994 VA psychiatric examination report does not include a depression diagnosis.  In a May 1995 letter, the Veteran's private physician referred to the Veteran having depression associated with marital problems.  VA treatment records from 2004 reflect that the Veteran was diagnosed with depression, but not PTSD.  

Since the last final denials, updated VA treatment records have been obtained.  They continue to reflect a current diagnosis and long-standing history of depression. (VA treatment records from October 2008 and March 10, 2009).  They do not include a current PTSD diagnosis.  The Veteran has not provided any lay reports asserting a nexus to service. 

The RO last denied the PTSD claim on the basis of no diagnosis in January 2000 and last denied the depression claim in March 2005 on the basis that there was no nexus to service for currently diagnosed depression.  

The newly submitted evidence does not show a current PTSD diagnosis and reiterates the previously available depression diagnosis.  The newly received evidence does not show a nexus to service for depression.  The Board notes that the standard for reopening is low.  Shade, 24 Vet. App. at 117.  In this claim, there is absolutely no lay or medical evidence suggesting a nexus to service for depression, even under the low standards for showing a nexus.  Id.  The Veteran still has not demonstrated a current PTSD diagnosis.  Consequently, the Board finds that the newly received evidence is not material to the previously denied claims for PTSD and depression.  Id.; 38 C.F.R. §§ 3.102, 3.156.  The petition to reopen the acquired psychiatric disability, to include PTSD and depression, must be denied.  Id.

Hemorrhoids

The claim for hemorrhoids was last finally denied in a December 1998 supplemental statement of the case.  The Veteran did not file a substantive appeal, nor did he submit new and material evidence within the remaining appeal period.  The RO's December 1998 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Evidence previously considered includes STRs from May 1991 showing that the Veteran had small hemorrhoids.  The RO erroneously reported that hemorrhoids were not demonstrated in service as its basis to deny the claim in December 1998.  

Newly obtained medical evidence does not show that the Veteran has a current hemorrhoid disability.  (See June 2004 and March 2009 VA treatment records list of active problems).  He has not submitted any lay evidence suggesting that he has hemorrhoid symptoms.  He has sought VA primary care treatment on several occasions during the claims period and failed to mention symptoms typically associated with hemorrhoids as a current complaint.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  It is reasonable to infer from the VA treatment records that hemorrhoids are not a current disability.  Id.; see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence when weighing evidence).  

The Board notes that the standard for reopening is low.  Shade, 24 Vet. App. at 117.  Nevertheless, the newly submitted evidence is not material.  It does not show that the Veteran currently has hemorrhoids, much less a nexus to service.  Smith, 12 Vet. App. at 312.  The Board finds that new and material evidence has not been submitted.  The petition to reopen a claim for hemorrhoids is denied.  Id.; 38 C.F.R. §§ 3.102, 3.156.  

III.  Service connection

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  In general, service connection requires:  medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes hypertension and arthritis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for specifically identified chronic disabilities, such as hypertension and hearing loss, if manifested to a compensable degree with a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, hypertension or hearing loss has not been demonstrated within a year of separation.  The presumption is not beneficial to the Veteran.  Id. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hypertension

At the outset, the Board notes that in accordance with VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2014).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.

STRs do not show that the Veteran was ever diagnosed or suspected to have hypertension.  Rather, they include several readings of normal blood pressure throughout his periods of service.  On his March 1991 redeployment examination, his blood pressure was listed as 128/88.   On his May 1991 separation examination, his blood pressure was measured as 120/80.  

Private medical records May 1991 to December 1993 include 10 separate blood pressure readings.  In June 1992 and November 1993, the Veteran was found to have a 90 diastolic blood pressure reading.  All other readings were below the VA diagnostic criteria.    

A July 1997 letter from the Veteran's private primary care physician lists multiple medical conditions for the Veteran.  Hypertension is not listed.  

In January 2004, the Veteran enrolled in VA medical care.  

September 2004 VA treatment records show that the Veteran had a blood pressure reading of 195/101.  The treating clinician diagnosed uncontrolled hypertension and commented that it was likely due to noncompliance with medications.  He commented that the Veteran needed aggressive blood pressure control.  

March 2009 VA treatment records list hypertension as an active problem.  July 2009 VA treatment records reflect blood pressure of 131/76.

The weight of the evidence weighs against a continuity of symptomatology beginning in service or in other words, a nexus for current hypertension.  STRs do not show hypertension.  Several blood pressure readings were taken over the course of 18 months immediately after service.  Two readings show diastolic pressure of 90; however, these readings were taken 6 months apart and include several interim readings not meeting the hypertension definition.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 n.1 (2014).  A July 1997 report suggests that the Veteran did not have a clinical diagnosis of hypertension at that time.  Buczynski, 24 Vet. App. at 224.  In sum, the evidence clearly shows that the Veteran did not develop hypertension until at least several years after service.  Caluza, 7 Vet. App. at 506.  

The lay or medical evidence does not contain any indication that the currently diagnosed hypertension could otherwise possibly be related to service.  

For the above stated reasons, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Hearing loss

STRs do not show any treatment for hearing loss.  However, on several occasions during the Veteran's first period of service, he complained about ear symptoms.  July 1974 STRs reflect complaints of pressure assessed as external otitis.  STRs from July 1975 include complaints of soreness in both ears.  He was assessed as having external bilateral otitis.  December 1975 STRs reflect that the Veteran complained about "blocked" ears and was again diagnosed with bilateral external otitis.  February 1976 STRs note reports about "crusty" ears causing external irritation.  

June 1988 Report of Medical History for National Guard service shows that the Veteran denied having hearing loss.  Contemporaneous audiogram showed normal hearing at all relevant frequencies.  

March 1991 and May 1992 STRs show that the Veteran again denied having hearing loss and contemporaneous audiogram showed normal hearing in both ears.  However, he noted having ear, nose, and throat trouble.  

The Veteran transferred to VA care in January 2004.  A review of active problems does not include hearing loss.  However, by March 2009 VA treatment records include "sensorineural loss combined type" as an active problem.  

In summary, the Veteran is only noted to have hearing loss many years after service.  He does not report any in-service event, such as noise exposure.  He does not assert that his symptoms initially began in service or are related to his ear problems demonstrated in service.  The current medical evidence is limited to a cursory diagnosis without any indication of etiology.  Without any lay or medical evidence tending to suggest a nexus to service, the preponderance of the evidence is clearly against the claim.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection for hearing loss must be denied.  


ORDER

Petition to reopen a previous denied service connection claim for an acquired psychiatric disorder is denied.

Petition to reopen a previous denied service connection claim for hemorrhoids is denied.

Service connection for hypertension is denied.

Service connection for hearing loss is denied. 


REMAND

VA medical examinations are needed for the skin rash, left and right knee disabilities, and sleep apnea claims. 

For the left and right knee disabilities, STRs show that the Veteran sought medical attention for right knee pain and was recommended for hamstring exercises.  (STRs from May 1979).  Private medical records from 1982, 1983, and 1988 reflect an assessment of chronic right knee pain.  STRs from March 1991 include a Report of Medical History showing that the Veteran reported having swollen joints, but denied having a tricked or locked knee.  Contemporaneous clinical evaluation was negative for either lower extremity or orthopedic abnormality.  Notably, Reports of Medical History and clinical evaluations from June 1988 and May 1992 National Guard examinations show the Veteran denying swollen joint(s) and contemporaneous clinical orthopedic evaluations were negative.  In 1993, the Veteran had a right knee arthroscopy.  Current medical records reflect a diagnosis of knee osteoarthritis without further specification.  A VA knee examination is needed to assess the current symptomatology and possible relation to service for any current knee disability.  

For the skin rash, STRs show that the Veteran sought medical attention for dermatological disorders, including allergic dermatitis and eczema.  (STRs from May 1977, January 1978, November 1978, and July 1979).  National Guard physical evaluation from June 1988 indicates a history of generalized rash in 1977 and rash affecting the lower extremities in 1987.  On his April 1991 post deployment questionnaire, the Veteran affirmed that he had rash, skin infections, and/or sores.  Curiously, STR physical evaluation from March 1991 and a National Guard physical evaluation from May 1992 shows that the Veteran denied having skin disease and no contemporaneous clinical findings were made by the examining clinicians, respectively.  Also of note, September 1993 private medical records reflect that the Veteran had skin rashes associated with use of over the counter analgesics.  The current VA treatment records show that the Veteran has dermatitis.  Given the Veteran's history of dermatological disorder in service and current assessment, a VA dermatology examination is need as detailed below.  

For sleep apnea, service records do not show that the Veteran was ever diagnosed with sleep apnea in service.  However, private medical records between his first and second periods of service reflect treatment for a deviated nasal septum, precipitated by complaints of loud snoring.  (See March 1984 private medical records).  In March 1992, he was assessed as having sleep apnea.  March 2009 VA treatment records list sleep apnea as a current medical problem.  A VA examination has not been provided.  Given the objective medical history above, a VA medical examination is needed for the sleep apnea claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain pertinent VA treatment records from July 2009 to the present for the Veteran.  Request that he identify any recent private medical records and either return an authorization form for VA to obtain such records or directly submit any such records in his possession. 

2.  After associating all updated medical records with the claims folder, schedule the Veteran for a knee examination.  The claims file, both paper and electronic versions, must be made available to and reviewed by the examiner.  A complete clinical evaluation with any indicated testing must be performed. 

The examiner is asked to identify all current clinical disorders for each knee.

The examiner is asked to express a medical opinion on whether it is at least as likely as not (50 percent probability or greater) that any current knee disorder is related to either periods of service from January 1972 to June 1980 and November 1990 to May 1991.  The examiner is directed to review 1979 STRs and 1982, 1983, 1988, and 1993 private medical records for right knee treatment.  

A complete rationale must accompany the medical opinion.  The absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.  If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer. 

3.  After associating all updated medical records with the claims folder, schedule the Veteran for a dermatology examination.  The claims file, both paper and electronic versions, must be made available to and reviewed by the examiner.  A complete clinical evaluation with any indicated testing must be performed. 

The examiner is asked to identify all current dermatological disorder(s).  He or she must note that for VA compensation purposes a current disorder includes any diagnosis since the claim was filed in January 2009, even it is subsequently clears.

The examiner is asked to express a medical opinion on whether it is at least as likely as not (50 percent probability or greater) that any current dermatological rash is related to either periods of service from January 1972 to June 1980 and November 1990 to May 1991.  The examiner is directed to review pertinent STRs from May 1977, January 1978, November 1978, and July 1979; in addition to April 1991 and September 1993 reports to make his or her determination. 

A complete rationale must accompany the medical opinion.  The absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.  If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer. 

4.  After associating all updated medical records with the claims folder, schedule the Veteran for a sleep apnea examination.  The claims file, both paper and electronic versions, must be made available to and reviewed by the examiner.  A complete clinical evaluation with any indicated testing must be performed. 

The examiner is asked to express the following medical opinions:

(a)  Is there clear and unmistakable (undebatable) evidence that sleep apnea was preexisting disability prior to entrance into active service in November 1990?  (Identify such clear and unmistakable evidence or medical principle that makes it so.) 

(b) If so, is there clear and unmistakable (undebatable) that the pre-existing sleep apnea disorder did not undergo a permanent increase in severity during the Veteran's second period of service from November 1990 to May 1991? (Identify such clear and unmistakable evidence or medical principle that makes it so.) 

(c) If not, whether it is at least as likely as not (50 percent probability or greater) related to either periods of service from January 1972 to June 1980 and November 1990 to May 1991.  The examiner is directed to review the 1984 complaints about snoring.  

A complete rationale must accompany the medical opinion.  The absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.  If the reviewer cannot state an opinion without resort to speculation, he or she should so state and identify any outstanding information that would facilitate a non-speculative opinion.  The agency of original jurisdiction (AOJ) should undertake any additional development suggested by the reviewer. 

5.  After completing all development required above, re-adjudicate the service connection claims.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


